— In an action to recover damages for injuries to property arising from road construction, plaintiffs appeal from so much of an order of the Supreme Court, Dutchess County (Rosenblatt, J.), entered April 25, 1985, as denied their motion to vacate the demand of defendant County of Dutchess for a bill of particulars.
Order reversed, insofar as appealed from, with costs, motion granted and the demand of defendant County of Dutchess for a bill of particulars vacated.
The demand for a bill of particulars includes requests for evidentiary material, and this court will not involve itself in pruning the improper requests from the proper requests (see, Nazario v Fromchuck, 90 AD2d 483). Mangano, J. P., Bracken, Weinstein, Lawrence and Kooper, JJ., concur.